Citation Nr: 0840832	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for testicular condition, to include 
bilateral hydroceles, right epididymitis, and left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Ivory, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

In February 2006, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  He also testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in August 2007.  Transcripts of these 
hearings are associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claim.

The veteran contends that he developed bilateral hydroceles, 
right epididymitis, and a left varicocele as the result of 
physical therapy he underwent through VA in October 2004.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service-
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability was not 
the result of the veteran's willful misconduct and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability was:  (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

In an October 2005 letter, Dr. K.M. reported that the current 
examination revealed bilateral hydroceles with epididymitis.  
Dr. K.M. opined that these disorders were the result of 
physical therapy the veteran underwent through VA.  Dr. 
K.M.'s opinion does not address the fault element necessary 
to establish entitlement to benefits under § 1151.

VA treatment records show the veteran actually began physical 
therapy for lower back pain, bilateral hip pain, and 
bilateral knee pain in November 2004.  Treatment records 
dated prior to November 2004 appear to be negative for the 
claimed disorders.  A January 2005 ultrasound of the 
veteran's scrotum revealed moderate bilateral hydroceles, 
right epididymitis, and a left varicocele.  The veteran 
underwent a VA examination in December 2005 which revealed no 
objective evidence of scrotal swelling.  His epididymis and 
spermatocide were not thought to be enlarged, and his 
testicles were of normal size and caliber.  The examiner 
concluded that the veteran did not have varicocele and that 
palpation did not reveal any significant palpable pathology.  
The veteran underwent another VA examination in August 2006 
which revealed moderately tender to palpation testes.  The 
epididymides were without masses but mildly tender to 
palpation.  The examiner provided a diagnosis of orchalgia.  
A September 2006 scrotal ultrasound revealed a small right 
hydrocele.  In a January 2007 addendum to the examination 
report, a VA examiner opined that "the epididymitis and 
resulting varicocele/testicular pain [were] not a result of 
[the veteran's] physical therapy from 1984."  

While the 2006 ultrasound revealed no current disability 
manifested by epididymitis and varicocele, the presence of a 
right hydrocele remained.  The January 2007 opinion does not 
address this disorder.  Given all of the above, the Board 
finds that the veteran should be afforded a comprehensive VA 
examination to determine whether any of the claimed 
disorders, if present, were caused by VA physical therapy, 
and if yes, whether the proximate cause of the disability was 
due to fault on the part of VA in furnishing the physical 
therapy. 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

In addition, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  The notice 
requirements of the VCAA require VA to notify the claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The notice requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
provided with notice of the type of evidence necessary to 
establish an effective date in the context of this appeal.  
Thus, notice addressing this matter should be provided on 
remand.



Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran another VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish an effective date should 
compensation under 38 U.S.C. § 1151 be 
awarded, as outlined by the Court in 
Dingess/Hartman.

2.  Schedule the veteran for a VA 
genitourinary examination to determine 
the existence of any hydroceles, 
epididymitis, or varicoceles.  All 
necessary tests, including a scrotal 
ultrasound, should be performed and all 
findings reported.  The claims file 
should be provided to and reviewed by the 
examiner, and the examination report 
should reflect that this was done. 

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
hydroceles, epididymitis, or varicoceles 
found on examination were caused or 
aggravated (permanently worsened beyond 
the normal progress of the disorder) by 
VA physical therapy, which began in 
November 2004, and if so, is it at least 
as likely as not (50 percent probability 
or greater) that the disability or 
increase in the disability is the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
VA in furnishing the physical therapy, or 
due to an event not reasonably 
foreseeable.  The rationale for all 
opinions expressed must be explained.

3.  Please readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




